Honorable Homer Garrison, Jr., Director
Texas Department of Public Safety
Camp Mabry
Austin, Texas
Dear Sir:                        Attention:   Mr. Hill Foreman, Chief
                                              Texas Hlghway Patrol
                                 OpLnion No. O-4547
                                 Re: The effect of the.Certlficate of-.
                                      Title Act on delivery of registra-
                                      tion recefpts and use of dealer's
                                      license plates in the situations
                                      presented.
        We are ln receipt of your letter of April 16, 1942,
which presents several questions whlchwe have numbered'ln
quottng your request as ~follows:
       "We have been confronteda number of times
   recentlg'with the proposition of whether or not
   Zt is a violation of law to transfer a second-
   hand'motor vehlcl~ewithout delivering to the
   transferee a license receipt for the current
   year.
        II
             .   .   .    .



       "(1) The questions confronting us in some
   cases have been 'would lt'be illegal for a
   second-hand car dealer to ~sella used.car that
   he had been demonstfitfng on a dealer's lf-
   tense for about six months, to.a person.with-
   out dellverlng to such person a license reL
   ceipt issued by a Tax Collector of this State
   for the current year.'
        "(2)             'In case of such a sale, could a cus-
   tomer legally drive a ,usedcar on a paper deal-
   er's license issued as provideddln Article
   6686 (b), such use being on local highways, pena-
   ,lng the issuance of Certlficate~'ofTitle under
   Article 1436-1, or should the car be registered
   before sold by the dealer as required In Arti-
   cle 1434.'
                                                                .   .




Honorable Homer Garrison, Jr.,,page 2        o-4547


        "(3) What, if anything, coul.dthe used car
    dealer be charged with under each of the fore-
    going fact situations?
       "The questions arising in cohnectlon with
   Article 1434 and Article 1436-l are based upon
   whetheror not any protion of Article 1434 is
   still .valld. Please advise us.which portions
   of this Article aresstill valid ,sincethe enact-
   ment of Article 1436-l."
        Article 1434, Penal Code of Texas, provides as fol--~-
lows:
       "No per&,   acting for himself or another,
   shall sell, tra~de,or.otherwise transfer any
   used or second-hand ve.hiclerequired to be
   registered under the law,sof this State unless
   and until said vehicle at the time of delivery
   has been duly registered inthis State for the
   current year under the provisions of said laws;
   provided, however, that.a dealer may demon-
   strate such motor vehicle for the ~purpose of
   sale, trade'or transfer under a dealer's li-
   tense plate issued for demonstration purposes.
   Whoever, acting for himself 'oranother, sells,
   trades or,~otherwisetransfers~any~such vehicle
   shall deliverto the transferee at the time of
   delivery of the vehicle the license receipt
   issued by a,'Tax'Collectorof this State ~for
   the registration thereof for the current Tear
   and a bill.of sale in triplicate. . . . .
        Article 6686, Vernon's Annotated Civil Statutes, pro-
vlaes as follows:
        "(a) Any manufacturer of or dealer in motor
    vehicles In thFs State, may, instead of reg,is-
    terlng each~vehlcle~he may wish to show or demon-
    strate on the public highways, apply for reg-
    istration and secure a general dlstlngulsh$.ng
    number which may be.attached to any motor
    vehicle or motorcycle which he sends temporarily
    upon the road. . . . A dealer within the mean-
    Fng of this Article means.any person, firm or
    corporation engaged In the business of selling
   'automobiles who runs,.themupon the public high-
    ways or streets,for demonstrat&on for t~hepur-
    pose of sale; and this Actshall not be con-
    strued as permitting the us,e,o~fa dealer% ll-
Xonorable Bomer Garrison, Jr., page 3         O-4547


    ccn:ieor n>umberplate on any vehicle owned or
    used by such a dealer for any other purpose
    than demonstration for the purpose of sale. . .
        "(b) Each dealer holding a dealer's li-
    tense ,may issue temporary cardboard numbers us-
    ing such dealer's number thereon which may be
    used by any person, dealer, or manufacturer
    purchasing a motor vehicle, trailer, or seml-
    t:aLler. Such person purchasing a motor vehi-
    cle, trailer, or semi-trailer from a manufac-
    turer or d~ealermay use such cardbcard number
    for a reasonable~length of time but in no case
    to exceed ten (10) days after such purchase Is
    made. . . . .
        11
         . . . . .
       "(f), Any person found guilty of violating
   any of the provisions of this Act shall
   conviction, be fined not less than Flfti Y~'~
                                            ( 50.00)   .'
   DollarsaM   not more than One Hundred Fifty,
   ($150.00) Dollars, and a&l costs of court.    '.
        Article 1436-1, Penal Code of~Texas, (Certificate of
Title Act,)provides as follows:
        I,
             .   .   .   .   .



        'Sec. 27. Before selling or disposing of
   any motor vehicle required,to Wregistered   or
   licensed In this State onany hLghway or public'
   place wlthin this State, except with dealer's
   metal or cardboard license number thereto at-
   tached as now provided by law, the owner shall
   make application to t.hedesignated agent in the
   county of his domicile upon form to be prescrib-
   ed by the Department for a certificate of title
   for such motor vehicle.
       II
        . . . . .
       "Sec. 31. Every designated agent inthis
   State recelvlng anapplication for certificate
   of title shall, when the provlslons hereof have
   been complied w+th, issue a receipt marked
   'Original1 to the ~appllcant and shall not~e
   thereon the required information concerntng
   the motor vehicle and the~existence or non-
   existence of liens as disclosed in the appli-
                                                          .   .




Honorable Homer Garrison, Jr., ,page 4         o-4547


   cation and deliver such receipt upon payment
   of the required fees to the applicant; provi-
   ded, however, that In the event there la a
   lien disclosed in the application,,the said
   receipt shall be issued in duplicate, one of
   which shall be marked' tOriglnalt and shall be
   mailed or delivered by every ,suchdesignated
   agent to the first lien holder a& disclosed
   in sald application; the other said copy shall
   .be narked 'Duplicate Original' and shall be
   mailed or dellvered to~the address of'the api
   plicant as dlsclosea In the said applicatltin,     -
   and such receipt pending the issuame of the
   certlflcate'of titl.6shall authorize the'op-
   eratlon of such motor vehicle on the highways
   and public places wFthit-.thisState for a period'
   of not to exceed ten (10) days and upon the
   expiration of such period of time shall cease    _
   to be effective for any ptipose,~but may be
   renewed under such reasonable .rules and re&i-
   latlons as may be promulgated by the Department.
        1,
         . . . . . . .
        'Sec. 33., No motor vehicle may~be disposed
   of at subsequetitsale-unless the owner ~deslgnat-
   ed in the certificate +f title shall transfer
   the certificate of title dn'form to be prescr~lbed
   by the Department before a Notary Public, which
   form shall Include, ~.+mongsuoh other matters as
   the Department may detertilne,an affidavit to
   the effect that thensigner is the owner of the
   motor vehicle, and~tha.tthere are no lien3 ,agalnst
   such motor vehicle, except such as are shown on
   the certlf,icateof title and no title to any
   motor vehlcle,shall pass 'orvest until such trans-
   fer be so executed.'
       II. . . . .
       "Sec. 51. It shall hereafter be unlawful
   for any person, elthes by'himself or through any
   agent, to offer for sale dr.to sell or to offer
   as securFty forany obligation any motor vehi-
   cle registered or licensed in this State without
   then and there havln&ln his possession the pro-
   per receipt or certificate of title covering the
   motor vehicle so offered.
        "Sec. 52.   It shall hereafter be unlawful to
.




    Honorable Homer Garrison, Jr., page 5         O-9547


        buy or acquire.any title other than a lien in a
        motor vehicle registered or licensed in th&s
        State without then and there demanding of the
        proposed.seller the registration receipt and
        certificate of title covering the particular
        motor vehicle which shall, upon consummation
        of the purchase, be transferred upon such form
        as may be provided by the Department.
                                 .,   ‘.,

            "Sec. 53. All..sale.s'
                                 kaae In vlolatlon of
        this Act shall be void and no title shall pass
        until the provisions of this Act have been corn-     _
        plied with.
            II
             . . . . . . .II
            In answer to your first inquiry your attention is di-
    rected to the fact that the situations you presentfall dl-
    rectly under the pr.ovlsionsof Article 6686, above, in that
    they deal solely with situations where a dealer's license or
    temporary cardboard numbers using such dealer's number Is ln-
    valved and not with situations where the car In question is
    required to be registered as provided in the general regis-
    tration statutes. Your questions therefore concern only an
    automobile operated under such dealer's number which are ex-
    pressly exempted~from the provisions of the Certlflcate~of -
    Title Act insofar as this Act definitely excepts-such a v&i-
    cle from being registered or.licensed in this State, as Sec-
    tions 27, 51 .and 52 of the Certificate of Title Act use the
    language "required to be registered or licensed in this State."
            The language of Article 1434, P. C., above, provides
    that "'noperson'. . . shallsell . . . any used or second-.'
    hand vehicle required to be registered unless . . . said vehl-
    cle .,,.. has been duly registered . . . for the current'year
    i . . while Article 6686, V.A.C.S., provldes that a dealer
    may.issue temporary cardboard numbers which may be used by'a
    purchaser for a reasonable length of time not to exceed ten
    (10) days, Section 27 of Article 1436-1, P. C., above, con-
    tinues the use of dealer&s llaense plates in this language,
    "exceptwith dealers metal or cardboard license numbers there-
    to attached as now provided by law," which exception from reg-
    Istnation seems to be continued throughout the remainder'of
    the'%ertlficate of Title Act by virtue of the fact that all
    other pf;ovlsionsuse,the language "required to be registered
              A vehicle using a dealer153license or cardboard num-
    bers'wkd   not be one which Is "required to be registered" as
    is set out ;I" Article 6686.
                                                       ,.
            It his thereforeour* opinion that htitlcle 6686, hiper-
                                                              .    ~
\




      Honorable Homer Garrison; Jr., page 6         o-4547


      sedes Article 1434 and that it, therefore, would.not be il-
      legal for a second-hark3car dealer to sell &'i.zsed
                                                        car that he
      had been demonstrating on a dealers license toa person wlth-
      out delivering to such person'a license receipt for the cur-
      rent year.
              In answer tomyour second inQuiry'you will observe
      that Article 6686(b) which permits a purchaser to use a tern-
      porary cardboard number issued by a dealer under'hls dealer's
      license supersedes the provisions of'Artlcle 1434, P. C., re-
      quiring a person td regLster a vehicle before selling same and
      permits such purchaser to use the dealerls number for a peridd
      of time not to exceed ten (10) days. The use of dealer's met-
      al or cardboard license numbers is speclflcal~lg'providedfor
      in Section 27 of the Certificate of Title Act and must be con-~
      tlnued throughout the remeltiing provisions in order to harmon-
      ize the statutes mentioned. We believe that the purchaser
      could use the temporary cardboard .dealer's nimber plate for a
      period not to exceed teti(10).days after purchase of the car
      ln'queptlon; 'The use of such.numbers for a longer period oft
      tlme.would be .in vloltitlonof the penal provisions of Article
      6686, Section (f)-above.
               Your further attent~lon.1~direct& to the'f&c% that
      Section 31 of Artlcle~1436-l ptiovidesfor the use of a rebelp't
       for an application for certificate of title pending the is-
    .; suance of the certificate Itself, for a period of no'tto ex-
       ceed ten (10) days. This period-.providesfor the use of--the
       receipt instead of the actual certificate. As the regular
       lic6nse plates'are issued with,thls receipt 'no longer time
       other than the ten (10) days provided for the use of d.ealer's
       temporary cardboard numbers,Is granted by this provision for
       the use of such dealer's number.
              In answer to your inquiry as to the criminal liability
      of a used car dealer under the above fact'sltuations you are
      advised that we do not believe that such d.ealerwould be
      g~~ullty
             of any criminal off.enseunder the facts presented.
              You raise the further'inquiry a$ to whether any por-
      tions of,Article 1434 are still valid. In that connection,
      you are advised that under the fact situations provided by-
      your questioiionly no provisions of Articl6.1434 would con-
      trol. Your attention is directed to the fact, however, that
      Artitile1434, P. C., in requlrlng reglstratiotiof ordinary
      vehlcles'by,prlvate Individuals is continued in the language
      of Section 52 of Article 1436-1, P.'.C., (Certlfldate of Title
      Act) and could be applied In cases of Sal&s of vehlc;es by
      the owners thereof, under the definition of the word owners"
      set out,In the section 4 of the latter Act.
     _                                         .   ~~..

Honorable Homer Garrison, Jr., page 7          o-4547


       We trust that the above satlsfactorllyansvers your
inquiries.
                               Very truly yours
                             ATTORNEY   WNHRAL~ OF 'MEAS

                               By s/Alfred F. Herbelln
                                    Alfred F. HWbeIln
                                             Assistant
AFE:db:wc

APPROVED MAY 27,~1942
s/Gerald C. Mann
ATTORNBY GBNHRAL OF THXAS               .
Approved Oplnlon Comltttie By-&BIiB ChaLrman